Exhibit 10.1

March 27, 2006

Ken Owyang

Belmont, CA 94002

Dear Ken,

On behalf of the Company, we are pleased that you have accepted the position of
Chief Financial Officer of SupportSoft Inc., a Delaware corporation (the
“Company”), reporting to the Chief Executive Officer of the Company.

Please allow this letter to serve as a second amendment (“Second Amendment”) to
your original employment arrangement dated November 15, 2004, as amended
December 28, 2005 (“Previous Arrangement”). This Second Amendment is effective
March 27, 2006. The annual base salary described in your Previous Arrangement
will become $250,000 with an MBO opportunity of up to 50% of your annual base
salary for an annual equivalent On Target Earnings (OTE) of $375,000, beginning
on the Second Amendment Effective Date.

In addition, the Board will award to you an additional 175,000 stock options.
The shares subject to this option shall become vested and exercisable ratably on
a monthly basis over 48 months measured from the Second Amendment Effective
Date, subject to your continued employment.

Furthermore, if your employment is terminated by the Company, for any reason
other than for Cause (as defined below), or is terminated by you for Good Reason
(as defined below), you will be entitled to receive a severance package
consisting of (i) your base monthly salary, paid as though you were still
employed by the Company for a period of six months in installments, subject to
normal withholding tax requirements, (ii) bonus for the fiscal year in which
your employment is terminated, pro rated on a monthly basis based on your
termination date, if you have achieved the performance criteria mutually agreed
upon by you and the CEO for that fiscal period, and (iii) reimbursement for any
COBRA payments made by you during the six month period following your
termination. The Company shall have the obligation to make the payments provided
for in this section regardless of your income or efforts to mitigate, if any,
however it shall have the right to stop these payments if at any time prior to
the expiration of six months after termination, you become otherwise employed in
another full time salaried position with benefits. This benefit is not available
in the event you are entitled to the Additional Change of Control Event Benefit
described below.

In addition to the Change of Control Event Benefit set forth in your Previous
Arrangement, you will receive an Additional Change of Control Event Benefit as
follows: for a period of twelve months following a “Change of Ownership Event”
(“Change of Ownership Event” being defined as any sale of all or substantially
all of the Company’s assets or any merger, consolidation or stock sales which
result in the holders of the Company’s capital stock immediately prior to such
transaction owning less than 50% of the voting power of the Company’s capital
stock immediately after such transaction), if: (a) your employment is terminated
by the Company or its successor for any reason other than for Cause (as defined
below); or (b) you resign for Good Cause (as defined below), you will be
entitled to receive a severance package consisting of (i) six months of your
current base salary at that time, payable in one lump sum, subject to normal
withholding tax requirements, (ii) bonus for the fiscal year, or other such
shorter period that may be applicable, in which your employment is terminated,
pro rated on a monthly basis based on your termination date, if you have
achieved the performance criteria mutually agreed upon by you and the CEO for
that fiscal period, (iii) reimbursement for any COBRA payments made by you
during the six month period following your termination, and (iv) the immediate
vesting of 50% of the then remaining unvested stock options granted to you on or
after the Second Amendment Effective Date. For the avoidance of doubt, option
grants provided to you prior to the Second Amendment Effective Date are governed
by the Change of Control Event Benefit set forth in your Previous Arrangement.



--------------------------------------------------------------------------------

If you wish to resign your employment for Good Reason, you will give the Company
30 days written notice of resignation. The Company will have 30 days from
receipt of such written notice to cure the reason(s) for your resignation. In
order to receive any benefits upon termination, you will be required to sign a
release in a form acceptable to you and the Company, of claims that you may have
against the Company.

Notwithstanding the foregoing, any cash severance to be paid pursuant to this
Second Amendment will not be paid during the six-month period following your
termination of employment, unless the Company reasonably determines that paying
such amounts immediately following your termination of employment would not
result in the imposition of additional tax under Section 409A of the Internal
Revenue Code (“Section 409A”). If cash severance is not paid to you during the
six-month period following your termination of your employment as a result of
Section 409A, then on the first day following such six-month period, the Company
will pay you a lump-sum amount equal to the cumulative amounts that would have
otherwise been paid to you pursuant to this Agreement.

Definitions:

“Cause” means a determination in the reasonable good faith of the Board that you
have:

 

  (a) Engaged in any act of fraud, embezzlement or dishonesty or any other act
in violation of the law, including but not limited to, the conviction of, or
pleading no lo contender to, a felony (except for ordinary traffic violations);

 

  (b) Materially breached your fiduciary duty to the Company;

 

  (c) Unreasonably refused to perform the good faith and lawful instructions of
the Chief Executive Officer or Board of Directors;

 

  (d) Failed to perform your material obligations as Chief Financial Officer and
Senior Vice President under the terms of your employment with the Company; a
brief description of your obligations is set forth on Attachment A to this
Second Amendment;

 

  (e) Engaged in willful misconduct or gross negligence that has a material
adverse effect on the Company;

 

  (f) Willfully breached the Propriety Information and Invention Assignment
Agreement; or

 

  (g) Made any willful unauthorized use or disclosure of confidential
information or trade secrets of the Company (or any parent or subsidiary).

“Good Cause” means

 

  (a) You are assigned significant duties inconsistent with your position in the
Company or your employment terms or responsibilities are materially diminished
by the Company;

 

  (b) You are required to relocate to a regular work location that is more than
50 miles from the Company’s offices where you regularly work, without your
approval; or

 

  (c) A material breach by the Company of its obligations under the terms of
your employment with the Company;



--------------------------------------------------------------------------------

If this Second Amendment properly memorializes the agreement between the
parties, please acknowledge acceptance of the terms in this Second Amendment by
signing below.

 

Very truly yours,

/s/ Radha R. Basu

Radha R. Basu CEO

Accepted and agreed:

 

Ken Owyang: By:  

/S/ Ken Owyang



--------------------------------------------------------------------------------

Attachment A

Obligations

In addition to the job duties for Chief Financial Officer and Treasurer
described in SupportSoft’s by-laws, your duties include, but are not limited to,
the management and accountability of the Information Technology, Legal, Human
Resources and Facilities operations and staff, and such other duties agreed upon
between you and the CEO from time-to-time.